


Exhibit 10.2

 

EXACT CORPORATION

 

2000 STOCK OPTION AND INCENTIVE PLAN

 

1.            PURPOSE AND ELIGIBILITY

 

The purpose of this 2000 Stock Option and Incentive Plan (the “PLAN”) of Exact
Corporation (the “COMPANY”) is to provide stock options and other equity
interests in the Company (each an “AWARD”) to employees, officers, directors,
consultants and advisors of the Company and its Subsidiaries, all of whom are
eligible to receive Awards under the Plan. Any person to whom an Award has been
granted under the Plan is called a “PARTICIPANT”. Additional definitions are
contained in Section 8.

 

2.            ADMINISTRATION

 

a. ADMINISTRATION BY BOARD OF DIRECTORS. The Plan will be administered by the
Board of Directors of the Company (the “BOARD”). The Board, in its sole
discretion, shall have the authority to grant and amend Awards, to adopt, amend
and repeal rules relating to the Plan and to interpret and correct the
provisions of the Plan and any Award. All decisions by the Board shall be final
and binding on all interested persons. Neither the Company nor any member of the
Board shall be liable for any action or determination relating to the Plan.

 

b. APPOINTMENT OF COMMITTEES. To the extent permitted by applicable law, the
Board may delegate any or all of its powers under the Plan to one or more
committees or subcommittees of the Board (a “COMMITTEE”). All references in the
Plan to the “BOARD” shall mean such Committee or the Board.

 

c. DELEGATION TO EXECUTIVE OFFICERS. To the extent permitted by applicable law,
the Board may delegate to one or more executive officers of the Company the
power to grant Awards and exercise such other powers under the Plan as the Board
may determine, PROVIDED THAT the Board shall fix the maximum number of Awards to
be granted and the maximum number of shares issuable to any one Participant
pursuant to Awards granted by such executive officers.

 

3.            STOCK AVAILABLE FOR AWARDS

 

a. NUMBER OF SHARES. Subject to adjustment under Section 3(c), the aggregate
number of shares of Common Stock, par value $.01 per share, of the Company (the
“COMMON STOCK”) that may be issued pursuant to the Plan is 1,000,000 shares,
which number shall automatically increase on January 1, 2002 and each January 1
thereafter (each, an “Adjustment Date”) by such number of shares as is equal to
the greater of (i) 5% of the number of shares of Common Stock outstanding on the
immediately preceding December 31, and (ii) the number of shares of Common Stock
that has been made subject to Awards made under the Plan during the year
immediately prior to such Adjustment Date; PROVIDED, HOWEVER, that the Board may
provide for a lesser number of shares on any Adjustment Date by designating such
lesser number by resolution adopted on or before such Adjustment Date; and
PROVIDED FURTHER, HOWEVER, that the

 

--------------------------------------------------------------------------------


 

cumulative number of additional shares that may be issued pursuant to the Plan
as a result of increases on all Adjustment Dates taken together may not exceed
20,000,000 shares (such number to be subject to adjustment in accordance with
Section 3(c) below). If any Award expires, or is terminated, surrendered or
forfeited, in whole or in part, the unissued Common Stock covered by such Award
shall again be available for the grant of Awards under the Plan. If shares of
Common Stock issued pursuant to the Plan are repurchased by, or are surrendered
or forfeited to, the Company at no more than cost, such shares of Common Stock
shall again be available for the grant of Awards under the Plan; PROVIDED,
HOWEVER, that the cumulative number of such shares that may be so reissued under
the Plan will not exceed the total of 1,000,000 shares plus the number of
additional shares resulting from Adjustment Date increases effected in
accordance with this Section 3(a) (such number to be subject to adjustment in
accordance with Section 3(c) below). Shares issued under the Plan may consist in
whole or in part of authorized but unissued shares or treasury shares.

 

b. RESERVED.

 

c. ADJUSTMENT TO COMMON STOCK. In the event of any stock split, stock dividend,
extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, combination, exchange of shares, liquidation, spin-off, split-up,
or other similar change in capitalization or event, (i) the number and class of
securities available for Awards under the Plan and the per-Participant share
limit, (ii) the number and class of securities, vesting schedule and exercise
price per share subject to each outstanding Option, (iii) the repurchase price
per security subject to repurchase, and (iv) the terms of each other outstanding
stock-based Award shall be adjusted by the Company (or substituted Awards may be
made) to the extent the Board shall determine, in good faith, that such an
adjustment (or substitution) is appropriate. If Section 7(e)(i) applies for any
event, this Section 3(c) shall not be applicable.

 

4.            STOCK OPTIONS

 

a. GENERAL. The Board may grant options to purchase Common Stock (each, an
“OPTION”) and determine the number of shares of Common Stock to be covered by
each Option, the exercise price of each Option and the conditions and
limitations applicable to the exercise of each Option and the Common Stock
issued upon the exercise of each Option, including vesting provisions,
repurchase provisions and restrictions relating to applicable federal or state
securities laws, as it considers advisable.

 

b. INCENTIVE STOCK OPTIONS. An Option that the Board intends to be an “incentive
stock option” as defined in Section 422 of the Code (an “INCENTIVE STOCK
OPTION”) shall be granted only to employees of the Company and shall be subject
to and shall be construed consistently with the requirements of Section422 of
the Code. The Board and the Company shall have no liability if an Option or any
part thereof that is intended to be an Incentive Stock Option does not qualify
as such. An Option or any part thereof that does not qualify as an Incentive
Stock Option is referred to herein as a “NONSTATUTORY STOCK OPTION.”

 

2

--------------------------------------------------------------------------------


 

c. EXERCISE PRICE. The Board shall establish the exercise price (or determine
the method by which the exercise price shall be determined) at the time each
Option is granted and specify it in the applicable option agreement.

 

d. DURATION OF OPTIONS. Each Option shall be exercisable at such times and
subject to such terms and conditions as the Board may specify in the applicable
option agreement.

 

e. EXERCISE OF OPTION. Options may be exercised only by delivery to the Company
of a written notice of exercise signed by the proper person together with
payment in full as specified in Section 4(f) for the number of shares for which
the Option is exercised.

 

f. PAYMENT UPON EXERCISE. Common Stock purchased upon the exercise of an Option
shall be paid for by one or any combination of the following forms of payment:

 

(i)  by check payable to the order of the Company;

 

(ii) except as otherwise explicitly provided in the applicable option agreement,
and only if the Common Stock is then publicly traded, delivery of an irrevocable
and unconditional undertaking by a creditworthy broker to deliver promptly to
the Company sufficient funds to pay the exercise price, or delivery by the
Participant to the Company of a copy of irrevocable and unconditional
instructions to a creditworthy broker to deliver promptly to the Company cash or
a check sufficient to pay the exercise price; or

 

(iii) to the extent explicitly provided in the applicable option agreement, by
(x) delivery of shares of Common Stock owned by the Participant valued at fair
market value (as determined by the Board or as determined pursuant to the
applicable option agreement), (y) delivery of a promissory note of the
Participant to the Company (and delivery to the Company by the Participant of a
check in an amount equal to the par value of the shares purchased), or
(z) payment of such other lawful consideration as the Board may determine.

 

5.            RESTRICTED STOCK

 

a. GRANTS. The Board may grant Awards entitling recipients to acquire shares of
Common Stock, subject to (i) delivery to the Company by the Participant of a
check in an amount at least equal to the par value of the shares purchased, and
(ii) the right of the Company to repurchase all or part of such shares at their
issue price or other stated or formula price from the Participant in the event
that conditions specified by the Board in the applicable Award are not satisfied
prior to the end of the applicable restriction period or periods established by
the Board for such Award (each, a “RESTRICTED STOCK AWARD”).

 

b. TERMS AND CONDITIONS. The Board shall determine the terms and conditions of
any such Restricted Stock Award. Any stock certificates issued in respect of a
Restricted Stock Award shall be registered in the name of the Participant and,
unless otherwise determined by the Board, deposited by the Participant, together
with a stock power endorsed in blank, with the

 

3

--------------------------------------------------------------------------------


 

Company (or its designee). After the expiration of the applicable restriction
periods, the Company (or such designee) shall deliver the certificates no longer
subject to such restrictions to the Participant or, if the Participant has died,
to the beneficiary designated by a Participant, in a manner determined by the
Board, to receive amounts due or exercise rights of the Participant in the event
of the Participant’s death (the “DESIGNATED BENEFICIARY”). In the absence of an
effective designation by a Participant, Designated Beneficiary shall mean the
Participant’s estate.

 

6.            OTHER STOCK-BASED AWARDS

 

The Board shall have the right to grant other Awards based upon the Common Stock
having such terms and conditions as the Board may determine, including, without
limitation, the grant of shares based upon certain conditions, the grant of
securities convertible into Common Stock and the grant of stock appreciation
rights, phantom stock awards or stock units.

 

7.            GENERAL PROVISIONS APPLICABLE TO AWARDS

 

a. TRANSFERABILITY OF AWARDS. Except as the Board may otherwise determine or
provide in an Award, Awards shall not be sold, assigned, transferred, pledged or
otherwise encumbered by the person to whom they are granted, either voluntarily
or by operation of law, except by will or the laws of descent and distribution,
and, during the life of the Participant, shall be exercisable only by the
Participant. References to a Participant, to the extent relevant in the context,
shall include references to authorized transferees.

 

b. DOCUMENTATION. Each Award under the Plan shall be evidenced by a written
instrument in such form as the Board shall determine or as executed by an
officer of the Company pursuant to authority delegated by the Board. Each Award
may contain terms and conditions in addition to those set forth in the Plan
PROVIDED THAT such terms and conditions do not contravene the provisions of the
Plan.

 

c. BOARD DISCRETION. The terms of each type of Award need not be identical, and
the Board need not treat Participants uniformly.

 

d. TERMINATION OF STATUS. The Board shall determine the effect on an Award of
the disability, death, retirement, authorized leave of absence or other change
in the employment or other status of a Participant and the extent to which, and
the period during which, the Participant, or the Participant’s legal
representative, conservator, guardian or Designated Beneficiary, may exercise
rights under the Award.

 

4

--------------------------------------------------------------------------------


 

e. ACQUISITION OF THE COMPANY

 

(i) CONSEQUENCES OF AN ACQUISITION.

 

(A) ACQUISITION. Except as otherwise specifically provided in the applicable
award agreement, upon the consummation of an Acquisition: (x) all outstanding
Awards shall remain the obligation of the Company or be assumed by the surviving
or acquiring entity, and there shall be automatically substituted for the shares
of Common Stock then subject to such Awards the consideration payable with
respect to the outstanding shares of Common Stock in connection with the
Acquisition and (y) all outstanding Awards shall vest as if the vesting start
date with respect to such Award was one year prior to the vesting start date set
forth in the agreement relating to such Award. In addition to the foregoing,
with respect to Awards granted prior to the consummation of the Acquisition, in
the event that any such Participant who remains an employee of the Company or
the acquiring or surviving entity immediately following the consummation of the
Acquisition is terminated without “CAUSE” (as defined in the applicable option
agreement) or terminates his or her own employment “FOR GOOD REASON” (as defined
below) prior to the first anniversary of the consummation of the Acquisition:
(1) all Options outstanding on the date such Participant’s employment is
terminated, shall become immediately exercisable in full and will terminate, to
the extent unexercised, on their scheduled expiration date, and if the shares of
Common Stock subject to such Options are subject to repurchase provisions then
such repurchase restrictions shall immediately lapse; (2) all Restricted Stock
Awards outstanding on the date such Participant’s employment is terminated,
shall become free of all repurchase provisions; and (3) all other stock-based
Awards shall become exercisable, realizable or vested in full, or shall be free
of all repurchase provisions, as the case may be.

 

“GOOD REASON” means, with respect to any Employee, any of the following actions
taken without the employee’s consent: (i) a reduction by the Company in the
employee’s annual base salary as in effect on the date of the consummation of
the Acquisition or as the same may be increased from time to time; or (ii) the
failure by the Company to pay to the employee any portion of the employee’s
current compensation within seven (7) days of the date such compensation is due;
or (iii) a substantial reduction in the value of the employee’s benefit package
from the value of the employee’s benefit package on the date of the consummation
of the Acquisition.

 

(B) ACQUISITION DEFINED. An “ACQUISITION” shall mean:(x) any merger,
consolidation or purchase of outstanding capital stock of the Company after
which the voting securities of the Company outstanding immediately prior thereto
represent (either by remaining outstanding or by being converted into voting
securities of the surviving or acquiring entity) less than 50% of the combined
voting power of the voting securities of the Company or such surviving or
acquiring entity outstanding immediately after such event (other than as a
result of a financing transaction); (y) any sale of all or substantially all of
the assets or capital stock of the Company (other than in a spin-off or similar
transaction) or (z) any other acquisition of the business of the Company, as
determined by the Board.

 

(ii) ASSUMPTION OF OPTIONS UPON CERTAIN EVENTS. In connection with a merger or
consolidation of an entity with the Company or the acquisition by the Company of
property or

 

5

--------------------------------------------------------------------------------


 

stock of an entity, the Board may grant Awards under the Plan in substitution
for stock and stock-based awards issued by such entity or an affiliate thereof.
The substitute Awards shall be granted on such terms and conditions as the Board
considers appropriate in the circumstances.

 

(iii) POOLING-OF INTERESTS-ACCOUNTING. If the Company proposes to engage in an
Acquisition intended to be accounted for as a pooling-of-interests, and in the
event that the provisions of this Plan or of any Award hereunder, or any actions
of the Board taken in connection with such Acquisition, are determined by the
Company’s or the acquiring company’s independent public accountants to cause
such Acquisition to fail to be accounted for as a pooling-of-interests, then
such provisions or actions shall be amended or rescinded by the Board, without
the consent of any Participant, to be consistent with pooling-of-interests
accounting treatment for such Acquisition.

 

(iv) PARACHUTE AWARDS. Except as otherwise specifically provided in the
applicable award agreement, notwithstanding the provisions of
Section 7(e)(i)(A), if, in connection with an Acquisition described therein, a
tax under Section 4999 of the Code would be imposed on the Participant (after
taking into account the exceptions set forth in Sections 280G(b)(4) and
280G(b)(5) of the Code), then the number of Awards which shall become
exercisable, realizable or vested as provided in such section shall be
reduced(or delayed), to the minimum extent necessary, so that no such tax would
be imposed on the Participant (the Awards not becoming so accelerated,
realizable or vested, the “PARACHUTE AWARDS”); PROVIDED, HOWEVER, that if the
“aggregate present value” of the Parachute Awards would exceed the tax that, but
for this sentence, would be imposed on the Participant under Section 4999 of the
Code in connection with the Acquisition, then the Awards shall become
immediately exercisable, realizable and vested without regard to the provisions
of this sentence. For purposes of the preceding sentence, the “AGGREGATE PRESENT
VALUE” of an Award shall be calculated on an after-tax basis (other than taxes
imposed by Section 4999 of the Code) and shall be based on economic principles
rather than the principles set forth under Section 280G of the Code and the
regulations promulgated thereunder. All determinations required to be made under
this Section 7(e)(iv) shall be made by the Company.

 

f. WITHHOLDING. Each Participant shall pay to the Company, or make provisions
satisfactory to the Company for payment of, any taxes required by law to be
withheld in connection with Awards to such Participant no later than the date of
the event creating the tax liability. The Board may allow Participants to
satisfy such tax obligations in whole or in part by transferring shares of
Common Stock, including shares retained from the Award creating the tax
obligation, valued at their fair market value (as determined by the Board or as
determined pursuant to the applicable option agreement). The Company may, to the
extent permitted by law, deduct any such tax obligations from any payment of any
kind otherwise due to a Participant.

 

g. AMENDMENT OF AWARDS. The Board may amend, modify or terminate any outstanding
Award including, but not limited to, substituting therefor another Award of the
same or a different type, changing the date of exercise or realization, and
converting an Incentive Stock Option to a Nonstatutory Stock Option, PROVIDED
THAT, except as otherwise provided in Section 7(e)(iii), the Participant’s
consent to such action shall be required unless the Board determines

 

6

--------------------------------------------------------------------------------


 

that the action, taking into account any related action, would not materially
and adversely affect the Participant.

 

h. CONDITIONS ON DELIVERY OF STOCK. The Company will not be obligated to deliver
any shares of Common Stock pursuant to the Plan or to remove restrictions from
shares previously delivered under the Plan until (i) all conditions of the Award
have been met or removed to the satisfaction of the Company, (ii) in the opinion
of the Company’s counsel, all other legal matters in connection with the
issuance and delivery of such shares have been satisfied, including any
applicable securities laws and any applicable stock exchange or stock market
rules and regulations, and (iii) the Participant has executed and delivered to
the Company such representations or agreements as the Company may consider
appropriate to satisfy the requirements of any applicable laws, rules or
regulations.

 

i. ACCELERATION. The Board may at any time provide that any Options shall become
immediately exercisable in full or in part, that any Restricted Stock Awards
shall be free of some or all restrictions, or that any other stock-based Awards
may become exercisable in full or in part or free of some or all restrictions or
conditions, or otherwise realizable in full or in part, as the case may be,
despite the fact that the foregoing actions may (i) cause the application of
Sections 280G and 4999 of the Code if a change in control of the Company occurs,
or (ii) disqualify all or part of the Option as an Incentive Stock Option.

 

8.            MISCELLANEOUS

 

a. DEFINITIONS.

 

(i) “COMPANY,” for purposes of eligibility under the Plan, shall include any
present or future subsidiary corporations of Exact Corporation, as defined in
Section 424(f) of the Code (a “SUBSIDIARY”), and any present or future parent
corporation of Exact Corporation, as defined in Section424(e) of the Code. For
purposes of Awards other than Incentive Stock Options, the term “COMPANY” shall
include any other business venture in which the Company has a direct or indirect
significant interest, as determined by the Board in its sole discretion.

 

(ii) “CODE” means the Internal Revenue Code of 1986, as amended, and any
regulations promulgated thereunder.

 

(iii) “EMPLOYEE” for purposes of eligibility under the Plan(but not for purposes
of Section 4(b)) shall include a person to whom an offer of employment has been
extended by the Company.

 

b. NO RIGHT TO EMPLOYMENT OR OTHER STATUS. No person shall have any claim or
right to be granted an Award, and the grant of an Award shall not be construed
as giving a Participant the right to continued employment or any other
relationship with the Company. The Company expressly reserves the right at any
time to dismiss or otherwise terminate its relationship with a Participant free
from any liability or claim under the Plan.

 

7

--------------------------------------------------------------------------------


 

c. NO RIGHTS AS STOCKHOLDER. Subject to the provisions of the applicable Award,
no Participant or Designated Beneficiary shall have any rights as a stockholder
with respect to any shares of Common Stock to be distributed with respect to an
Award until becoming the record holder thereof.

 

d. EFFECTIVE DATE AND TERM OF PLAN. The Plan shall become effective on the date
on which it is adopted by the Board. No Awards shall be granted under the Plan
after the completion of ten years from the date on which the Plan was adopted by
the Board, but Awards previously granted may extend beyond that date.

 

e. AMENDMENT OF PLAN. The Board may amend, suspend or terminate the Plan or any
portion thereof at any time.    

 

f. GOVERNING LAW. The provisions of the Plan and all Awards made hereunder shall
be governed by and interpreted in accordance with the laws of Delaware, without
regard to any applicable conflicts of law.

 

 

Adopted by the Board of Directors on

 

 

 

October 17, 2000

 

 

 

 

 

Approved by the stockholders on

 

 

 

October 20, 2000

 

 

 

8

--------------------------------------------------------------------------------
